DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: means for determining and means for modifying in claim 24 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s)  or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


 Claim 30 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim recites “a computer readable medium” and the specification describes the medium as any other medium that can be used to store computer executable code. Therefore, under BRI this would not exclude transitory signals per se.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Sue et al. (US 20160316378 A1) in view of Yang et al. (CN 110233656 A).

Regarding claim 1, Su et al. teach A method of wireless communication at a user equipment (UE), comprising: 
determining that a first subscriber identity module (SIM) ([0079] an eSIM associated with protocol stack 650) and a second SIM of the UE ([0079] a physical SIM associated with protocol stack 655) share a cross switch (Su [0077] a two-way switch 620 between the synthesizers 630 and 635 and antennas 610 and 615, Fig. 6B, Fig. 6C); 
determining a concurrent operation of the first SIM to perform a call and the second SIM to perform an idle mode activity (Su [0079] one may be performing a data call, while the other one is in idle DRX); and 
modifying the concurrent operation of the first SIM or the second SIM based at least in part on a determination that the first SIM and the second SIM of the UE share the cross switch (Su [0083] if a first stack is in idle DRX mode monitoring for circuit switched pages, when it wakes up for performing page checking and the switch 620 is not locked, it may change the position of the switch and/or lock the switch 620 in order to use the best antenna to check for incoming pages). 
Su et al. does not explicitly teach that the data call includes perform sounding reference signal (SRS) switching.
In a similar endeavor, YANG et al. teach
 transmit the sounding reference signal of the first identification through the first antenna in a first time period; in a second time period, transmit the first identification signal through the second antenna In the third time period, the sounding reference signal of the first identification is transmitted through the third antenna; in the fourth time period, the sounding reference signal of the first identification is transmitted through the fourth antenna signal; wherein, the first time period, the second time period, the third time period and the fourth time period are continuous time periods within a cycle)
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the examined application to have modified Su et al. by incorporating YANG et al. SRS switching in the first protocol stack of Su et al. to arrive at the invention.
The motivation of doing so would have evaluated the channel quality between the base station and the electronic device.


Regarding claim 2, the combination of Su et al. and YANG et al. teaches the method of claim 1, wherein the concurrent operation of the first SIM and the second SIM includes the first SIM performing SRS antenna switching (YANG  [0025] transmit the sounding reference signal of the first identification ).  
The motivation of doing so would have evaluated the channel quality between the base station and the electronic device.


Regarding claim 7, the combination of Su et al. and YANG et al. teaches the method of claim 1, wherein the UE determines whether to modify the concurrent operation of the first SIM or the second SIM based on a type of activity performed by the second SIM (Su [0082] The protocol stack providing a higher priority service may have access to the switch (and the lock) over other protocol stack(s).. if a stack is in idle DRX mode monitoring for circuit switched pages, it may have priority over another stack in idle DRX mode monitoring for packet switched pages).  

Regarding claim 8, the combination of Su et al. and YANG et al. teaches the method of claim 7, wherein the UE modifies the SRS switching by the first SIM if the second SIM is performing at least one of: 
monitoring for a page in an idle mode (Su [0082] another stack in idle DRX mode monitoring for packet switched pages); 
performing a cell acquisition; 
performing a measurement; or 
receiving system information.  

Regarding claim 9, the combination of Su et al. and YANG et al. teaches the method of claim 7, wherein the UE modifies the idle mode activity performed by the second SIM based on the idle mode activity having a lower priority than the SRS switching (Su [0005] locking control of a position of a switch to the first protocol stack based on determining the priority among the first protocol stack and the second protocol stack. The switch may control access to the multiple antennas. Accordingly, the second protocol stack may be unable to modify the position of the switch when control of the switch is locked to the first protocol stack).  

Regarding claim 13. An apparatus for wireless communication at a user equipment (UE), comprising: 
a memory (inherent in a UE); and 
inherent in a UE) and configured to: 
determine that a first subscriber identity module (SIM) ([0079] an eSIM associated with protocol stack 650) and a second SIM of the UE ([0079] a physical SIM associated with protocol stack 655) share a cross switch (Su [0077] a two-way switch 620 between the synthesizers 630 and 635 and antennas 610 and 615, Fig. 6B, Fig. 6C); 
determine a concurrent operation of the first SIM to perform a call and the second SIM to perform an idle mode activity (Su [0079] one may be performing a data call, while the other one is in idle DRX); and
modify the concurrent operation of the first SIM or the second SIM based at least in part on a determination that the first SIM and the second SIM of the UE share the cross switch (Su [0083] if a first stack is in idle DRX mode monitoring for circuit switched pages, when it wakes up for performing page checking and the switch 620 is not locked, it may change the position of the switch and/or lock the switch 620 in order to use the best antenna to check for incoming pages). 
Su et al. does not explicitly teach that the data call includes perform sounding reference signal (SRS) switching.
In a similar endeavor, YANG et al. teach
the data call includes perform sounding reference signal (SRS) switching (YANG  [0025] transmit the sounding reference signal of the first )
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the examined application to have modified Su et al. by incorporating YANG et al. SRS switching in the first protocol stack of Su et al. to arrive at the invention.
The motivation of doing so would have evaluated the channel quality between the base station and the electronic device.
.  

Regarding claim 14, the combination of Su et al. and YANG et al. teaches the apparatus of claim 13, wherein the concurrent operation of the first SIM and the second SIM includes the first SIM performing SRS antenna switching (YANG  [0025] transmit the sounding reference signal of the first identification through the first antenna in a first time period; in a second time period, transmit the first identification signal through ).  
The motivation of doing so would have evaluated the channel quality between the base station and the electronic device.

Regarding claim 18, the combination of Su et al. and YANG et al. teaches the apparatus of claim 13, wherein the at least one processor is configured to determine whether to modify the concurrent operation of the first SIM or the second SIM further based on a type of activity performed by the second SIM (Su [0082] The protocol stack providing a higher priority service may have access to the switch (and the lock) over other protocol stack(s).. if a stack is in idle DRX mode monitoring for circuit switched pages, it may have priority over another stack in idle DRX mode monitoring for packet switched pages).  

Regarding claim 19, the combination of Su et al. and YANG et al. teaches the apparatus of claim 18, wherein the at least one processor is configured to modify the at least one of: monitoring for a page in an idle mode (Su [0082] another stack in idle DRX mode monitoring for packet switched pages);
 performing a cell acquisition; 
performing a measurement; or 
receiving system information.  

Regarding claim 20, the combination of Su et al. and YANG et al. teaches the apparatus of claim 18, wherein the at least one processor is configured to modify the idle mode activity performed by the second SIM based on the idle mode activity having a lower priority than the SRS switching (Su [0005] locking control of a position of a switch to the first protocol stack based on determining the priority among the first protocol stack and the second protocol stack. The switch may control access to the multiple antennas. Accordingly, the second protocol stack may be unable to modify the position of the switch when control of the switch is locked to the first protocol stack).  

Regarding claim 24. An apparatus for wireless communication at a user equipment (UE), comprising: 
means for determining that that a first subscriber identity module (SIM) ([0079] an eSIM associated with protocol stack 650) and a second SIM of the UE ([0079] a physical SIM associated with protocol stack 655) share a a two-way switch 620 between the synthesizers 630 and 635 and antennas 610 and 615, Fig. 6B, Fig. 6C);
means for determining a concurrent operation of the first SIM to perform a call and the second SIM to perform an idle mode activity (Su [0079] one may be performing a data call, while the other one is in idle DRX); and  
means for modifying the concurrent operation of the first SIM or the second SIM based at least in part on a determination that the first SIM and the second SIM of the UE share the cross switch (Su [0083] if a first stack is in idle DRX mode monitoring for circuit switched pages, when it wakes up for performing page checking and the switch 620 is not locked, it may change the position of the switch and/or lock the switch  620 in order to use the best antenna to check for incoming pages). 
Su et al. does not explicitly teach that the data call includes perform sounding reference signal (SRS) switching.
In a similar endeavor, YANG et al. teach
the data call includes perform sounding reference signal (SRS) switching (YANG  [0025] transmit the sounding reference signal of the first identification through the first antenna in a first time period; in a second time period, transmit the first identification signal through the second antenna In the third time period, the sounding reference signal of the first identification is transmitted through the third antenna; in the fourth time )
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the examined application to have modified Su et al. by incorporating YANG et al. SRS switching in the first protocol stack of Su et al. to arrive at the invention.
The motivation of doing so would have evaluated the channel quality between the base station and the electronic device.

  Regarding claim 22, the combination of Su et al. and YANG et al. teaches the apparatus of claim 19, wherein the at least one processor is further configured to: indicate to the first SIM to resume the SRS switching when the second SIM has completed the idle mode activity (YANG  [0025] transmit the sounding reference signal of the first identification through the first antenna in a first time period; in a second time period, transmit the first identification signal through the second antenna In the third time period, the sounding reference signal of the first identification is transmitted through the third antenna; in the fourth time period, the sounding reference signal of the first identification is transmitted through the fourth antenna signal; wherein, the first time period, the ).  
The motivation of doing so would have evaluated the channel quality between the base station and the electronic device.

Regarding claim 29, the combination of Su et al. and YANG et al. teaches the apparatus of claim 24, wherein the apparatus is configured to determine whether to modify the concurrent operation of the first SIM or the second SIM further based on a type of activity performed by the second SIM (Su [0082]  The protocol stack providing a higher priority service may have access to the switch (and the lock) over other protocol stack(s).. if a stack is in idle DRX mode monitoring for circuit switched pages, it may have priority over another stack in idle DRX mode monitoring for packet switched pages) , wherein the apparatus is configured to modify the SRS switching by the first SIM if the second SIM is performing at least one of: 
monitoring for a page in an idle mode (Su [0082] another stack in idle DRX mode monitoring for packet switched pages); 
performing a cell acquisition; 
performing a measurement; or 
receiving system information.  

Regarding claim 30. A computer-readable medium storing computer executable code for wireless communication at a user equipment (UE), the code when executed by a processor cause the processor to: 
determine that a first subscriber identity module (SIM) ([0079] an eSIM associated with protocol stack 650) and a second SIM of the UE ([0079] a physical SIM associated with protocol stack 655) share a cross switch (Su [0077] a two-way switch 620 between the synthesizers 630 and 635 and antennas 610 and 615, Fig. 6B, Fig. 6C); 
determine a concurrent operation of the first SIM to perform a call and the second SIM to perform an idle mode activity (Su [0079] one may be performing a data call, while the other one is in idle DRX); and
modify the concurrent operation of the first SIM or the second SIM based at least in part on a determination that the first SIM and the second SIM of the UE share the cross switch (Su [0083] if a first stack is in idle DRX mode monitoring for circuit switched pages, when it wakes up for performing page checking and the switch 620 is not locked, it may change the position of the switch and/or lock the switch 620 in order to use the best antenna to check for incoming pages). 
Su et al. does not explicitly teach that the data call includes perform sounding reference signal (SRS) switching.
In a similar endeavor, YANG et al. teach
 transmit the sounding reference signal of the first identification through the first antenna in a first time period; in a second time period, transmit the first identification signal through the second antenna In the third time period, the sounding reference signal of the first identification is transmitted through the third antenna; in the fourth time period, the sounding reference signal of the first identification is transmitted through the fourth antenna signal; wherein, the first time period, the second time period, the third time period and the fourth time period are continuous time periods within a cycle)
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the examined application to have modified Su et al. by incorporating YANG et al. SRS switching in the first protocol stack of Su et al. to arrive at the invention.
The motivation of doing so would have evaluated the channel quality between the base station and the electronic device.

Claims 4, 15, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Sue et al. (US 20160316378 A1), in view of Yang et al. (CN 110233656 A), and in further view of Li et al. (WO 2019222954 A1).

Regarding claim 4, the combination of Su et al. and YANG et al. teaches the method of claim 1, but does not teach
wherein the UE determines whether to modify the concurrent operation of the first SIM or the second SIM further based on a number of antennas used for the idle mode activity of the second SIM.  
In a similar endeavor, Li et al. teach
modify the concurrent operation of the second SIM based on a number of antennas used for the idle mode activity of the second SIM (Li page 2 eighth paragraph The terminal device may adjust the receiving antenna allocated for the first SIM card when the channel environment of the first SIM card is poor, such as meeting a preset condition, for example, adding a receiving antenna allocated for the first SIM card).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the examined application to have modified the combination of Su et al. and YANG et al. by incorporating Li et al. adding receiving antennas to the first SIM to arrive at the invention 
The motivation of doing so would have improved the reception of paging messages using antenna diversity

Regarding claim 15, the combination of Su et al. and YANG et al. teaches the apparatus of claim 14, but does not teach
or the second SIM further based on at least one of a first number of antennas used for the SRS antenna switching or a second number of antennas used for the idle mode activity of the second SIM.  
In a similar endeavor, Li et al. teach
modify the concurrent operation of the second SIM based on a second number of antennas used for the idle mode activity of the second SIM (Li page 2 eighth paragraph The terminal device may adjust the receiving antenna allocated for the first SIM card when the channel environment of the first SIM card is poor, such as meeting a preset condition, for example, adding a receiving antenna allocated for the first SIM card).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the examined application to have modified the combination of Su et al. and YANG et al. by incorporating Li et al. adding receiving antennas to the first SIM to arrive at the invention 
The motivation of doing so would have improved the reception of paging messages using antenna diversity.

Regarding claim 26, the combination of Su et al. and YANG et al. teaches the apparatus of claim 25, but does not teach
wherein the apparatus is configured to determine whether to modify the concurrent operation of the first SIM or the second SIM further based on at least one of a first number of antennas used for the SRS antenna switching or a second number of antennas used for the idle mode activity of the second SIM.  
modify the concurrent operation of the second SIM based on a second number of antennas used for the idle mode activity of the second SIM (Li page 2 eighth paragraph The terminal device may adjust the receiving antenna allocated for the first SIM card when the channel environment of the first SIM card is poor, such as meeting a preset condition, for example, adding a receiving antenna allocated for the first SIM card).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the examined application to have modified the combination of Su et al. and YANG et al. by incorporating Li et al. adding receiving antennas to the first SIM to arrive at the invention 
The motivation of doing so would have improved the reception of paging messages using antenna diversity


Claims 5, 16, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Sue et al. (US 20160316378 A1), in view of Yang et al. (CN 110233656 A), and in further view of HYUNGJOON (KR 20200104665 A).

Regarding claim 5, the combination of Su et al. and YANG et al. teaches the method of claim 1, but does not teach
 
In a similar endeavor, HYUNGJOON et al. teach
modifying the concurrent operation of the first SIM or the second SIM further based on an operating band for the first SIM (HYUNGJOON page 8 second paragraph When the first SIM and the second SIM use a frequency signal of the same band, the communication processor 250 may change the reception path of the second SIM into a reception path of the first SIM)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the examined application to have modified the combination of Su et al. and YANG et al. by incorporating HYUNGJOON et al. modifying the concurrent operation based on the operating band of the first SIM to arrive at the invention
The motivation of doing so would have allowed concurrent operation of the two SIM’s.

Regarding claim 16, the combination of Su et al. and YANG et al. teaches the apparatus of claim 13, but does not teach
wherein the at least one processor is configured to modify the concurrent operation of the first SIM or the second SIM further based on an operating band for the first SIM.  
In a similar endeavor, HYUNGJOON et al. teach
When the first SIM and the second SIM use a frequency signal of the same band, the communication processor 250 may change the reception path of the second SIM into a reception path of the first SIM)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the examined application to have modified the combination of Su et al. and YANG et al. by incorporating HYUNGJOON et al. modifying the concurrent operation based on the operating band of the first SIM to arrive at the invention
The motivation of doing so would have allowed concurrent operation of the two SIM’s.

Regarding claim 26, the combination of Su et al. and YANG et al. teaches the apparatus of claim 25, but does not teach
wherein the apparatus is configured to determine whether to modify the concurrent operation of the first SIM or the second SIM further based on at least one of a first number of antennas used for the SRS antenna switching or a second number of antennas used for the idle mode activity of the second SIM.  
In a similar endeavor, HYUNGJOON et al. teach
modifying the concurrent operation of the first SIM or the second SIM further based on an operating band for the first SIM (HYUNGJOON page 8 second paragraph When the first SIM and the second SIM use a frequency signal of the same band, the communication processor 250 may change the )
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the examined application to have modified the combination of Su et al. and YANG et al. by incorporating HYUNGJOON et al. modifying the concurrent operation based on the operating band of the first SIM to arrive at the invention
The motivation of doing so would have allowed concurrent operation of the two SIM’s.

Claim 6, 17, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Sue et al. (US 20160316378 A1), in view of Yang et al. (CN 110233656 A), and in further view of SIOMINA et al. (US 20190305918 A1).

Regarding claim 6, the combination of Su et al. and YANG et al. teaches the method of claim 1, but does not teach
wherein the concurrent operation of the first SIM and the second SIM includes the first SIM performing SRS carrier switching.
In a similar endeavor, SIOMINA et al. teach
 the first SIM performing SRS carrier switching (SIOMINA [0112] SRS switching may comprise carrier based SRS switching and/or antenna based SRS switching).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the examined application to have modified the combination of Su 
The motivation of doing so would have determined the channel quality of multiple carriers.

Regarding claim 17, the combination of Su et al. and YANG et al. teaches the apparatus of claim 13, but does not teach
wherein the concurrent operation of the first SIM and the second SIM includes the first SIM performing SRS carrier switching.
In a similar endeavor, SIOMINA et al. teach
 the first SIM performing SRS carrier switching (SIOMINA [0112] SRS switching may comprise carrier based SRS switching and/or antenna based SRS switching).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the examined application to have modified the combination of Su et al. and YANG et al. by incorporating SIOMINA et al. carrier based SRS switching to arrive at the invention 
The motivation of doing so would have determined the channel quality of multiple carriers.

Regarding claim 28, the combination of Su et al. and YANG et al. teaches the apparatus of claim 24, but does not teach

In a similar endeavor, SIOMINA et al. teach
 the first SIM performing SRS carrier switching (SIOMINA [0112] SRS switching may comprise carrier based SRS switching and/or antenna based SRS switching).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the examined application to have modified the combination of Su et al. and YANG et al. by incorporating SIOMINA et al. carrier based SRS switching to arrive at the invention 
The motivation of doing so would have determined the channel quality of multiple carriers.


Allowable Subject Matter
Claims 3, 10-12, 21-23 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 3, the combination of Su et al. and YANG et al. teaches the method of claim 2, but does not teach
 

Regarding claim 10, the combination of Su et al. and YANG et al. teaches the method of claim 1, but does not teach
further comprising:
 indicating to the first SIM to suspend the SRS switching from a current antenna for a period of time.  

Regarding claim 11, the combination of Su et al. and YANG et al. does not teach the method of claim 10, further comprising: 
indicating to the first SIM to resume the SRS switching when the second SIM has completed the idle mode activity.  

Regarding claim 12, the combination of Su et al. and YANG et al. does not teach the method of claim 10, wherein the UE provides the first SIM with a start time for suspending the SRS switching and an end time for resuming the SRS switching.  

Regarding claim 21, the combination of Su et al. and YANG et al. teaches the apparatus of claim 13, but does not teach
wherein the at least one processor is further configured to: 129025-277UT141Clean Copy Substitute Specification Qualcomm Ref. No. 194734 indicate to the first SIM to suspend the SRS switching from a current antenna for a period of time.  

Regarding claim 22, the combination of Su et al. and YANG et al. teaches the apparatus of claim 19, but does not teach 
wherein the at least one processor is further configured to: indicate to the first SIM to resume the SRS switching when the second SIM has completed the idle mode activity.  

Regarding claim 23, the combination of Su et al. and YANG et al. teaches the apparatus of claim 19, but does not teach 
wherein the at least one processor is configured provide the first SIM with a start time for suspending the SRS switching and an end time for resuming the SRS switching.  



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAID M ELNOUBI whose telephone number is (571)272-9732. The examiner can normally be reached Monday-Friday 9:30AM to 6:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAID M ELNOUBI/Examiner, Art Unit 2644